DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 14-15 are objected to because of the following informalities:
Claim 14, Ln. 22 recites “the gas source” which should read “the pressurized gas source”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “the supplemental therapy gas” in Ln. 11.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the limitation “a supplemental gas source” in Ln. 2-3 be amended to read “a supplemental gas source configured to provide a supplemental therapy gas.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7, and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bafile et al. (U.S. Pub. 2015/0306332) in view of Zdrojkowski et al. (U.S. Patent 5878743).
Regarding claim 1, Bafile discloses a valve (Figs. 8-10 #80; ¶¶0034-0036) configured for use in a pressure support therapy system (Fig. 1), the pressure support therapy system comprising a pressurized gas source (Fig. 1 #4; ¶0023), a supplemental gas source (¶0034), and a subject interface (Fig. 1 #8) with a heated tube (Fig. 1 #22; ¶0026), the valve comprising (see annotated Fig. 9 below for details): an inlet cap (Figs. 8-9 right side of #80, see annotated Fig. 9 below), the inlet cap comprising a first electrical connector (Fig. 9 #100; ¶0035) and a first flow path both (Fig. 9 within #86; ¶0035) configured to removably couple with the pressurized gas source (Fig. 1; ¶0035), the first flow path configured to receive a pressurized flow of breathable gas from the pressurized gas source (Fig. 1; ¶0036), the first electrical connector configured to receive electrical power from the pressurized gas source (¶0035); a body (Figs. 8-9 mid-section of #80, see annotated Fig. 9 below) coupled to the inlet cap, the body comprising: a channel (¶¶035-0036) configured to receive the pressurized flow of breathable gas from the first flow path; and a valve element (Fig. 9 #106; ¶0035) structured to close the first flow path in the inlet cap when the pressurized flow of breathable gas is not provided by the pressurized gas source or is provided at a pressure that is below a predetermined pressure threshold, wherein closing the first flow path stops supplemental therapy gas from flowing through the inlet cap toward the pressurized gas source when the inlet cap is coupled to the pressurized gas source (¶0035); and an outlet cap (Figs. 8-9 left side of #80, see annotated Fig. 9 below) coupled to the body, the outlet cap including: a side orifice (Fig. 9 #96; ¶0035) configured to receive the supplemental therapy gas from the supplemental gas source, and a second electrical connector (Fig. 9 #104; ¶0035) electrically coupled with the first 

    PNG
    media_image1.png
    352
    430
    media_image1.png
    Greyscale

Bafile – Annotated Fig. 9
Bafile is silent as to whether the valve element is a plunger. Bafile does not discuss structural specifics of backflow prevention pressure valve 106.
Zdrojkowski teaches a PAP system (Fig. 1) including a pressure sensitive control valve (#20; Col. 2-3) including a plunger (Fig. 6 #30, 32) biased to close an inlet flow path when a pressurized flow of breathable gas is not provided by a pressurized gas source (Fig. 7; Col. 3, Ln. 49-52), wherein closing the inlet flow path stops any gas from flowing in reverse toward the pressurized gas source (Col. 3, Ln. 47-57). Zdrojkowski teaches a valve having a plunger design as an exemplary form of valve which is useable to allow flow under the presence of positive pressure flow while closing to block reverse flow in the absence of pressurized air to seal off entry of air or any contaminants into a PAP unit (Col. 3, Ln. 39-57). It is noted that this is generally the same functional disclosed of backflow prevention pressure valve 106 in Bafile.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bafile the valve element is a plunger as a recognized particular form of valve in the art which is useable to allow flow under the presence of positive pressure flow while closing to block reverse flow in the absence of pressurized air to seal off entry of air or any contaminants into a PAP unit in view of Zdrojkowski.
Regarding claim 2, Bafile teaches the invention as modified above and further teaches a cover (Fig. 8 #84; ¶0035 – housing member 84) configured to cover the body, at least a portion of the inlet cap, and at least a portion of the outlet cap.
Regarding claim 4, Bafile teaches the invention as modified above and Zdrojkowski as incorporated therein further suggests as obvious one or more vents 
Regarding claim 5, Bafile teaches the invention as modified above and Zdrojkowski as incorporated therein further suggests as obvious the body comprises an outer cylinder (Figs. 7-8 outward from #44) and an inner cylinder (Figs. 7-8 inward from #44), the outer cylinder forming the channel, the inner cylinder coupled to the plunger and the one or more vents (Figs. 7-8), and in communication with the channel (Fig. 7), such that the channel is vented to atmosphere when the plunger closes the first flow path in the inlet cap (Fig. 7; Col. 3, Ln. 49-57), and substantially sealed from atmosphere when the pressurized flow of breathable gas is provided by the pressurized gas source (Fig. 8; Col. 3, Ln. 49-57).
Regarding claim 6, Bafile teaches the invention as modified above and further teaches the supplemental therapy gas is oxygen (¶0034). It is noted that the supplemental therapy gas is not read as positively claimed.
Regarding claim 7, Bafile teaches the invention as modified above and further suggests as obvious the inlet cap, the body, and the outlet cap each have a generally cylindrical cross-sectional shape (Figs. 9-10).
Regarding claim 9, Bafile teaches the invention as modified above and further teaches the first and second electrical connectors are electrically coupled via a wire (Fig. 9 #98; ¶0035).
Regarding claim 10, Bafile teaches the invention as modified above and further teaches the pressurized gas source comprises a pressure generator, a humidifier, or both (Fig. 1; ¶0023). It is noted that the pressurized gas source is not read as positively claimed.
Regarding claim 11, Bafile teaches the invention as modified above and Zdrojkowski as incorporated therein further teaches the body further comprises a spring (Figs. 6-8 #28) coupled to the plunger, the spring configured to bias the plunger to close the first flow path in the inlet cap (Fig. 7; Col. 3, Ln. 49-57).
Regarding claim 12, Bafile teaches the invention as modified above and Zdrojkowski as incorporated therein further teaches a spring force of the spring is configured such that the plunger closes the first flow path in the inlet cap when a pressure of the pressurized flow of breathable provided by the pressurized gas source is less than the predetermined pressure threshold (Fig. 7; Col. 3, Ln. 49-57). The pressure threshold could be zero pressure.
Regarding claim 13, Bafile teaches the invention as modified above and further teaches the inlet cap is formed along an axis of the valve, the body is coupled to the inlet cap positioned along the axis of the valve, and the outlet cap is coupled to the body opposite the inlet cap along the axis of the valve (Figs. 9-10).
Regarding claim 14, Bafile discloses a method for controlling flow in a pressure support therapy system (Fig. 1) with a valve (Figs. 8-10 #80; ¶¶0034-0036), the 
Bafile is silent as to whether the valve element is a plunger. Bafile does not discuss structural specifics of backflow prevention pressure valve 106.
Zdrojkowski teaches a PAP system (Fig. 1) including a pressure sensitive control valve (#20; Col. 2-3) including a plunger (Fig. 6 #30, 32) biased to close an inlet flow path when a pressurized flow of breathable gas is not provided by a pressurized gas source (Fig. 7; Col. 3, Ln. 49-52), wherein closing the inlet flow path stops any gas from flowing in reverse toward the pressurized gas source (Col. 3, Ln. 47-57). Zdrojkowski teaches a valve having a plunger design as an exemplary form of valve which is useable to allow flow under the presence of positive pressure flow while closing to block reverse flow in the absence of pressurized air to seal off entry of air or any contaminants into a PAP unit (Col. 3, Ln. 39-57). It is noted that this is generally the same functional disclosed of backflow prevention pressure valve 106 in Bafile.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Bafile the valve 
Regarding claim 15, Bafile teaches the invention as modified above and Zdrojkowski as incorporated therein further suggests as obvious venting with one or more vents (#42; Col. 3, Ln. 49-57) of the body, the channel to atmosphere to facilitate dispersion of the supplemental therapy gas to atmosphere and breathing of atmospheric air by a subject when the plunger has closed the first flow path in the inlet cap (Fig. 7; Col. 3, Ln. 49-57), wherein the body comprises an outer cylinder (Figs. 7-8 outward from #44) and an inner cylinder (Figs. 7-8 inward from #44), the outer cylinder forming the channel (Fig. 8 flow path up and around #44), the inner cylinder coupled to the plunger and the one or more vents (Figs. 6-8), and in communication with the channel (Fig. 7), such that the channel is vented to atmosphere when the plunger closes the first flow path in the inlet cap (Fig. 7; Col. 3, Ln. 49-57), and substantially sealed from atmosphere when the pressurized flow of breathable gas is provided by the pressurized gas source (Fig. 8; Col. 3, Ln. 49-57).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bafile et al. (U.S. Pub. 2015/0306332) in view of Zdrojkowski et al. (U.S. Patent 5878743) and further in view of Du et al. (U.S. Pub. 2006/0124127).
Regarding claim 3, Bafile teaches the invention as modified above but fails to teach the cover comprises two pieces, the two pieces forming opposite sides of the valve.
Du teaches a humidifier (Fig. 1) including a cover (Figs. 1-2 & 4 #35; ¶0027) which comprises two pieces (Fig. 4 two halves separated by hinge 36; ¶0028), the two pieces forming opposite sides of the cover. Du teaches a clamshell design as providing the benefit of releasably mounting the cover some elements can be reused while other elements are disposed and replaced (¶0010).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Bafile the cover comprises two pieces, the two pieces forming opposite sides of the valve in order to provide the benefit of releasably mounting the cover some elements can be reused while other elements are disposed and replaced in view of Du.
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Bafile fails to teach or suggest a silicone radial seal positioned in the inlet cap before the body, the silicone radial seal configured to substantially seal a connection between the inlet cap and the pressurized gas source such that the pressurized flow of breathable gas and/or the supplemental therapy gas do not unintentionally leak out of the valve. Bafile fails to teach a seal. Further, Bafile fails to teach the form of multi-component assembly shown in Fig. 3 of the instant application. Without that particular form of multi-component assembly there would not be reason why one having ordinary skill in the art would look to include a radial seal in the manner recited by the instant claim.
It is thus found that based upon an absence of details in Bafile as to how enrichment adapter 80 is particularly assembled one having ordinary skill in the art at the time of the effective filing of the invention would only have included a silicone radial seal in the manner recited by the instant claim by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785